DETAILED ACTION
   Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/25/2022 has been entered.
The Examiner further acknowledges the following:
Claims 1-10 and 17-18 are withdrawn from further consideration. Examiner notes that claims 17-18 depend on claim 1 and not claim 11, and since the composition is being examined, claims 17-18 which depend on a withdrawn method claim 1 are also withdrawn. 
Claims 11-15 are under current examination. 
Applicants' remarks and amendments filed on 02/25/2022 have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 11 is objected to because of the following informalities:  Claim 11 recites “heat and massaging the skin with the ointment present at the site enables more penetration of the tissue than would occur without heat”. The claim should read “wherein heat and massaging the skin with the ointment present at the site enables more penetration of the tissue than would occur without heat”. Appropriate correction is required.
New Rejections
Claim Rejections - 35 USC § 112(a)  (lack of written description)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 11-15 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 11 is to an antibiotic ointment for wound care comprising: tetracycline as an active antibiotic agent; dimethyl sulfoxide a tissue penetrating solvent; oleic acid tissue penetrating agent; a tissue penetrating diluent; and a stabilizer for maintaining the ointment, which also functions to as a stabilizer for maintaining chemical stability and resistance to degradation; wherein the oleic acid is combined with the dimethyl sulfoxide and the tetracycline, heat and massaging the skin with the ointment present at the site enables more penetration of the tissue than would occur without heat, thereby releasing, over time, the dimethyl sulfoxide which operates to further penetrate the tissue and delivering the tetracycline to the wound. The limitation “wherein the oleic acid is combined with the dimethyl sulfoxide and the tetracycline, heat and massaging the skin with the ointment present at the site enables more penetration of the tissue than would occur without heat, thereby releasing, over time, the dimethyl sulfoxide” is considered new matter. 
The instant specification does not describe the use of heat and massaging to enable more penetration thereby releasing over time. 
 The specification does not even use the term “massaging”. The only recitation of “heat” is at page 28, lines 6, which refers to heat sensitive. Applicants are requested to point out where support is believed to be provided. 
Accordingly, the heat and massaging the skin with the ointment present at the site enables more penetration of the tissue than would occur without heat introduces new matter. 
Claim Rejections - 35 USC § 112(b) Indefinite
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 12-13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the antibiotic ointment of claim 11 wherein the active antibiotic agent is tetracycline including tetracycline HCL. The recitation of “tetracycline including tetracycline HCL” is considered indefinite because it is unclear if the claim requires both tetracycline and tetracycline HCL, or alternatively, tetracycline or tetracycline HCL. Claim 13 also recites wherein the tetracycline including HCL salts and therefore rendered indefinite for the same reasons as discussed with regards to claim 12. 

Claim Rejections - 35 USC § 112 (failure to further limit)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 12-13 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 12-13 recite “wherein the tetracycline including tetracycline HCL”. However, claim claims 12-13 do not further limit the tetracycline recited in claim 11. Claim 11 recites tetracycline as an active antibiotic agent (not the HCL form), whereas claims 12-13 recite the tetracycline antibiotic and its HCL form. The selection of the salt form (HCL) broadens the limitation of claim 11 which is directed to tetracycline as the active ingredient, and therefore does not further limit the composition of claim 11 having tetracycline present.   
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Phillips et al. (United States Patent Publication 20130190274-see IDS filed 06/09/2020) in view of Muldoon et al. (United States Patent Publication 2008/0188446), Athira et al. (Ufasome: A potential phospholipid carrier as a Novel Pharmaceutical Formulation) and Hao et al. (Heat Effects on Drug Delivery Across Human Skin). 
Claim 11 is to an antibiotic ointment for wound care comprising: tetracycline as an active antibiotic agent; dimethyl sulfoxide a tissue penetrating solvent; oleic acid tissue penetrating agent; a tissue penetrating diluent; and a stabilizer for maintaining the ointment, which also functions to as a stabilizer for maintaining chemical stability and resistance to degradation; wherein the oleic acid is combined with the dimethyl sulfoxide and the tetracycline, heat and massaging the skin with the ointment present at the site enables more penetration of the tissue than would occur without heat, thereby releasing, over time, the dimethyl sulfoxide which operates to further penetrate the tissue and delivering the tetracycline to the wound. 
Phillips teaches compositions intended to be applied to wounds compositions which comprise a tissue penetrating solvent, active agent and solvent comprising dimethylsulfoxide from 5-20% by weight together with a tissue penetrating diluent for diluting the solvent to optimize the solution for tissue compatibility, the diluent comprising dipropylene glycol in a concentration of from 80-95% by weight and a stabilizer for maintaining the solution chemically intact or free from oxidation, see paragraphs [0009], [0039], and [0043] and [0065]. In regards to the recitation “for wound care” examiner notes that per MPEP 2111.02, statements of intended use must result in structural differences and if the prior art structure is capable of meeting the intended use, then it meets the claim. Here, Phillips teaches compositions capable of being applied to wounds. The stabilizer comprises a vitamin D source, see paragraph [0011] and paragraphs [024]-[0026], [0157]. Phillips teaches that the invention includes new and unexpected anti-oxidation techniques for use with liquid and ointment forms of tetracycline, see paragraph [0181] and [0183]. The invention results in increase preservation of medical efficacy despite any color change, see paragraph [0181]. The vitamin D includes cholecalciferol and related compounds, see paragraphs [0278], and [0282]. The tetracycline includes derivatives and analogues thereof, and in one embodiment is exemplified at 3%, see paragraphs [0047], [0065], [0177] and entire document. 
Phillips does not expressly teach that the formulation comprises natural oils including oleic acid. 
However, Muldoon et al. teach that oleic acid is a known penetration enhancer for tetracycline formulations that alters the movement of the active ingredient across the skin by direct interaction on the skin or by adjusting the physico-chemical characteristics of the active. The formulation can comprise ointment forms, see abstract and paragraphs [0043] and [0062]. 
Neither Philips nor Muldoon disclose that the oleic acid composition releases the dimethyl sulfoxide and tetracycline over time. 
However, Athira et al. teach that ufasomes are vesicles enclosed by fatty acids including oleic acid and provide the advantages of providing easy penetration of the drug along with appreciable drug entrapment, see intro at first page and conclusion. According to Athira, ufasomes of oleic acid provide the advantage of providing sustained release of actives and good drug retention of actives in deeper parts of the skin and thereby enhances penetration. Ufasomes increase the permeation of drug molecule by avoiding the stratum carenum barrier potential and enhance in in vitro skin deliver of drugs, see conclusion.  
Accordingly, it would have been prima facie obvious to provide the ointment of Phillips with oleic acid ufasomes to delivers the tetracycline and dimethylsulfoxide composition of Phillips in a controlled release over time. 
One of ordinary skill in the art would have been motivated to do so with reasonable expectation of success to provide for sustained delivery of dimethyl sulfoxide and tetracycline over time. Furthermore, oleic acid and dimethyl sulfoxide are taught to enhance penetration of active agents including tetracycline, and both Phillips and Muldoon teach tetracycline antibiotic ointments for topical use. One of ordinary skill in the art would have been motivated to provide the oleic acid to have drug retention in deeper parts of the skin and to enhance penetration, as oleic acid ufasomes increase permeation of drug and enhance in vitro skin delivery of drugs.  
Regarding the limitation for heat and massaging the skin with the ointment present at the site enables more penetration of the tissue than would occur without heat, thereby releasing, over time, it is noted that this limitation is considered an intended use of the composition which holds little patentable weight as the claims are directed to a composition and not methods of application or treatment. Nevertheless, supplying heat to enable more skin penetration to tissue that would otherwise occur without heat is known for transdermal and topical delivery as Hao et al. teach that heat provides increased drug permeation into and across the skin, see conclusion and expert opinion. Thus, it would have been obvious to supply heat where an increase in dermal absorption of the topical formulation is desired.	With regards to the amount of the tetracycline, dimethyl sulfoxide solvent, dipropylene glycol diluent, Phillips discloses overlapping ranges of each and MPEP 2144.05 teaches “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).” The vitamin D can be present in a medically efficacious amount, see paragraph [0011]. 
Response to Remarks 
With regards to the 112 rejections, Applicants argue that the amendment is believed to overcome the 112 rejections. 
Examiner respectfully submits that claim 1 only recites tetracycline, whereas claims 12-13 broaden the recitation of tetracycline to include tetracycline HCL. Furthermore, it is unclear if claim 12 requires a combination or selection between tetracycline and tetracycline HCL in view of the “including”.  Here it is suggested that Applicants can amend claim 11 to recite tetracycline or tetracycline HCL as an active antibiotic agent and cancel claims 12-13. 
With regards to the 103 rejection, Applicants argue the art is silent to a teaching where oleic acid is combined with dimethyl sulfoxide and tetracycline, heat and massaging with the ointment present at the site enables more penetration of the tissue than would occur without heat. 
Examiner respectfully submits that the active method steps of heat and massaging to enable more penetration are considered an intended use of the claimed composition as claim 11 is directed to a composition and not methods of treatment. Nevertheless, supplying heat to enable more skin penetration to tissue that would otherwise occur without heat is known for transdermal and topical delivery as Hao et al. teach that heat provides increased drug permeation into and across the skin, see conclusion and expert opinion. Thus, it would have been obvious to supply heat where an increase in dermal absorption of the topical formulation is desired. 

Conclusion
Currently, no claims are allowed and all claims are rejected. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH ALAWADI whose telephone number is (571)270-7678.  The examiner can normally be reached on Monday-Friday 10:00am-6:30pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARAH ALAWADI/Primary Examiner, Art Unit 1619